Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1 and 3-30 are pending. 
	The amendment filed 6/14/2021 which amends claims 10-12 and 17 has been entered.  
Claim 2 was canceled by the amendment field 10/25/2019. Claims 14 and 18-28 remain withdrawn from further consideration. Claims 1, 3-13, 15-17 and 29-30 are under examination.  

		Withdrawal of rejection and objection
 The 112(b) rejection of claims 10-12 is withdrawn in light of the amendment of claims 10-12 . 
The objection to claim 17 is withdrawn in light of the amendment of claim 17. 

              Maintained-Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15-17 and 29-30 remain rejected under 35 U.S.C. 103 as being obvious over US20120309685 (‘685), US 20100233783 (‘783) and US 20130210735 (‘735) further as evidenced by US20110243883 (‘883).
‘685 discloses a process of producing a pharmaceutical, dental and/or cosmetic composition of purified Enamel Matrix Derivative (EMD) comprising isolating EMD proteins from mammalian developing teeth and then subjecting isolated proteins to an extracting step ([0129] and [0147], ‘685) (step(a), claim 1); wherein said extraction is done using 0.1 M acetic acid  (claim 6) (see [0246], lines 4-5, ‘685). The “pharmaceutical carrier” (step (b), claim 1) encompasses universal buffer, aqueous acetic acid and H2O (claim 6) as evidenced by [0086], instant specification, The “0.1 M acetic acid” of ‘685 has pH 2.87 (see the calculation below), as applicable to “…lowering the pH of said solution to a pH of about 2.0-2.5” in step (c), claim 1. The above disclosure of ‘685 is applied to step (b) and step (c) of claim 1. Next, ‘685 teaches heat treatment of the isolated/extracted EMD proteins ([0128], lines 8-9, ‘685) at about 80 [Symbol font/0xB0]C for 3 hours (claims 3, 4) in order to inactivate unwanted residual proteases ([0141], lines 2-3, ‘685) wherein said  “80 [Symbol font/0xB0]C” is within instant range “40-100 [Symbol font/0xB0]C” for heating at least 10 minutes (step(d), claim 1). 


    PNG
    media_image1.png
    604
    607
    media_image1.png
    Greyscale



The extractable enamel matrix protein is amelogenin ([0147], lines 3-4, ‘685), since the amelogenin is a major constituent of EMD up to about 90% (see [0007], lines 1-2; and [0136], lines 2-4,  ‘685) and the purified EMD proteins comprising at least 60-70% amelogenin (claim 7) with molecular weight of about 20-25 KDa ([0137], lines 1-2 and 5, ‘685)  which reads on “…molecular weight …between 18 and 25 KDa” (claim 7). Thus, claim 7 is obvious over prior art teaching.
The above-discussed extraction is done with “a buffer” or a dilute acid” ([0128], lines 4-5, ‘685), wherein said “a buffer” is considered to be equivalent to “a universal buffer” in claim 5.
Further, ‘685 teaches mixing the composition comprising the EMD protein with 1 ml vehicle solution of propylene glycol alginate (PGA) (see ref. claim 7 of ‘685; and [0141], lines 2-3; and [0055], ‘685), wherein said PGA is a “suitable viscosity modifier” (claims 8, 10) as evidenced by page 8, lines 2-3 of instant specification. Thus, the teachings of ‘685 are applied to  claims 5, 7 and 8 which depend from claim 1; and applied to claim 10 which depends from claims 1, 3 and 6 (wherein claims 1, 3 and 6 have been rejected prior to the rejection of claims 5, 7, 8 and 10 herein, see above corresponding discussion).
 
‘685 does not expressly disclose pH ranges: “adjusting the pH of said solution to “a pH of about 2.0-2.5” (step(c), claim 1), “a pH of about 2-2.2 (claim 29) and “a pH of about 2” (claim 30), ‘685 has taught each steps a-d of the claimed method (claim 1) except for the pH ranges. The obviousness of the “pH ranges” in the claimed method is set forth the following.

However, ‘685 has taught that EMD can be prepared by extraction with a dilute acid aqueous solution ([0128], line 15, ‘685), i.e., “acid extraction”. In addition, ‘685 has disclosed using 0.1 M acetic acid (having about pH  2.87) for the extraction of the EMD protein (see above discussion). The acid extractable EMD protein called amelogenis  ([0147], ‘685) which is major                                                       constituents of EMD ([0007], ‘685). The process of ‘685 comprises a step of extraction of EMD with a 0.1 M acetic acid (see section “Fresh chemical extracted EMD”, [0246]; and ref claim 9 of ‘685), as applied to instant step (c) “adjusting the pH …to a pH of 2.0-2.5” (claim 1).                
Additionally, ‘685 teaches preparing EMD by extraction with aqueous buffer solution (buffering agent) or a diluted acid ([0128], lines 3-5, ‘685), and teaches that the buffering agent include acetic acid and hydrogen phosphoric acid ([0172], ‘685), wherein pKa  of “phosphoric acid” has been known to be 2.16. The EMD protein produced from the “acid extraction” has been shown to be successfully employed to restore functional periodontal; ligament, cementum and alveolar bone in patients with severe tooth attachment loss (see [0004], ‘685), suggesting that the “acid extraction” .can be borne by using not only acetic acid (pKa 2.78, when using 0.1 M acetic acid) but also phosphoric acid (pH 2.16).


 MPEP states that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05 (I)). Also, MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." (see MPEP 2144.05(I)), and states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). 
In this case, the prior art acid extraction with the solution of Acetic acid “pH 2.87” which is close to the upper-limit “2.5) in instant pH range “pH 2.0-2.5” (claim 1).
It is noted that it has been known from the closely related art (‘783) that EMD protein (e.g., amelogenin) is soluble in a low pH  and thermostable and resistant to acidic conditions ([0005], [0020], [0033], ‘783) which provides general guidance as to acidic solubility of EMD protein is acidic buffer/solution.
Further, ‘783 teaches the use high concentration 5% of Acetic acid in a suspension solution for the extraction/purification of EMD protein ([0055], [0058], ‘783) wherein the “5%” Acetic acid  has been known to have pH 2.4 (see below calculation) that is within the claimed range “pH 2.0-2.5 (step(c), claim 1). 
Furthermore, ‘783 has suggested that the pH  of the solution is equal to “2”, i.e., pH 2 (see [0056], lines 3-4, ‘783) which reads on the instant  “pH 2.0-2.5” (claim 1), “a pH of 2-2.2” (claim 29) and “a pH of 2” (claim 30). 
Thus, ‘685 together with ‘783 has taught/suggested the pH range/value of instant claim 1, as well as claims 29 and 30.
	  The following is the calculation of pH value of 5% Acetic acid:

    PNG
    media_image2.png
    292
    512
    media_image2.png
    Greyscale


prima facie case of obviousness exists per MPEP, which can be worked out by routine experimentation performed by one of ordinary skill in that art, based on the prior art teaching that EMD can be prepared by extraction with a dilute acid aqueous solution such as Acetic acid or phosphoric acid taught by ’685 to arrive adjusted pH range 2.0-2.5 (claim 1); a pH of 2-2.2” (claim 29) and “a pH of 2” (claim 30) with reasonable expectation of success.

Although ‘685  does not expressly teach adjusting pH of the formulation to pH 5 before mixing said formulation with a viscosity modifier (claim 9), ‘685 teaches subjecting  the composition comprising EMD protein to heat treatment at 80 [Symbol font/0xB0]C for 3 hours (equivalent to step d of claim 1) and then  adding “propylene glycol alginate” (PGA), which is a species of genus “viscosity modifier” (see [0086], ‘735)  is mixed  with the heat-treated EMD protein ([0141], lines 2-5, ‘685).
The closely relative prior art (‘735) teach that the dental formulation comprising PGA and/or the EMD protein is stable under condition of pH above pH 3.5  over a period of at least 18 months ([0056], lines 4-11; and [0053], lines 1-5, ‘735) which would include pH 5, because, in order to keep the EMD protein in the solution, and that aqueous solution containing EMD is thickened by PGA which per se is acidic ([0010], lines 5 and 9, ‘735). These suggest that adjusting pH of the composition/formulation comprising the EMD protein to pH, e.g., pH 5.0 or below pH 6.5 (that reads on “…at least pH 5…” in claim 9) may be performed prior to adding PGA (a viscosity modifier) to said composition/formulation so as to thicken the aqueous solution containing EMD protein (see above). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust pH of the aqueous solution containing the EMD protein of the composition/formulation to pH between 5 and 6  after the heat treatment (equivalent to step (d), claim 1); and then, adding the “viscosity modifier” PGA to the solution resulted from said pH adjustment, in order to thicken said solution with desired viscosity which is controlled by “adding PGA”, wherein the controlled “viscosity” has impact on clinical applicability of the formulation comprising EMD and PGA; said applicability  requires the viscosity 3.0-4.0 Pa[Symbol font/0xD7]s (see [0160], lines 1-6, ‘735). One of ordinary skill in the art would have done so with reasonable expectation of success. Thus, the combination of the reference teachings render claims 1, 3-10, and 29-30 prima facie obvious

The obviousness of claims 11-13 and 15-17 is set forth in the following.
Although ‘685, ‘783, and  ‘735 do not expressly teach the limitations as to adjusting pH, molecular weight of PGA, and viscosity modifier “hyaluronic acid” and e-beam sterilized thereof  as in claims 11-13 and 15-17,  the primary reference ‘685 has taught use of irradiation to sterilize the composition comprising the EMD proteins (see [0163], lines 1-2, ‘685) and that the powder claim 11. Moreover, the relative art (‘735) provides the teaching that the sterilized propylene glycol alginate (PGA) having a weight average molecular weight of 130 KDa  (claim 12) (see [0001] and  [0039], lines 9-10, ‘735), wherein sterilized PGA is obtained from e-beam sterilization (claim 11) ([0018], lines 3-6; [0025], [0029], [0033], [0039]; Example 4; and ref. claims 43-44 of ‘735). 
The produced composition is formulated with hydrophilic/etheric solvent such as weak acids with a pH about 5.5-6.0, as applied to “a pH of at least pH 5” (claim 11) and “at most pH5” (claim 13) (see [0171], lines 1-2 and 9-10, ‘685). 
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”; and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05 (I)). Also, MPEP states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). 
In this case, the prior art pH range “pH 5.5-6.0” reads on instant “pH of at least pH 5” (claim 11) and instant “at the most pH 5” (claim 13) because, according to the above MPEP statements, a prima facie case of obviousness exists when the prior art range “pH 5.5.-6.0” is close to the claimed ranges “pH of at least pH 5” and  “at the most pH 5”.  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate “PGA” having molecular weight about 130 KDa with the “EMD protein” and adjust the pH to the most pH 5 to obtain desired the pharmaceutical or dental composition formulated with the PGA that is sterilized with e-beam method (claims 11-13). This is because both ‘685 and ‘753 disclose the common subject matter, i.e., pharmaceutical/dental composition comprising the EMD protein and PGA which acts to thicken aqueous solution containing the EMD protein ([0010], lines 5 and 9, ‘735), wherein said “composition/formulation” is useful during surgery such as application in local cavity ([0071], 735) which is the common subject matter of ‘685 disclosed at [0156] and [0158] of ‘685. The sterilized PGA with molecular weight about 130 KDa is more stable overtime ([0039], lines 5-8, ‘735). 
Although ‘685 does not expressly teach  the limitation of claims 15-17, i.e., formulating a “viscosity modifier” (sterilized by e-beam) such as PGA (claim 15) or hyaluronic acid  (claims 16-17)  in the formulation,  ‘685 has taught that the composition/formulation comprises the pharmaceutically acceptable “excipients” ([0095], lines 1-4; [0154] and [0166]-[0168], ‘685) wherein said excipients includes “hyaluronates” ([0189], lines 6-7, ‘685) which is also called “hyaluronic acid” (claim 16) as evidenced by [0006], lines 2-3, ‘883 which functions as a viscosity modifier (claim 15) wherein the hyaluronic acid is e-beam sterilized (claim 17)  The 
The closely related art (‘735) also teaches that isolating enamel matrix proteins and/or enamel matrix derivative (EMD) proteins from a developing mammal's teeth (which is the comment subject matter of ‘685), e-beam sterilizing non-sterilized PGA with an initial weight average MW) above 250 kDa, and mixing both components ([0054], ‘735). 
Further, ‘735 teaches the excipients of the pharmaceutical or dental composition include “hyaluronates (i.e., hyaluronic acid, applied to claim 16) (see [0093], lines 1 and 6, ‘735) wherein the composition comprises “EMD protein” and “PGA” (see above corresponding discussion). Further, ‘735 teaches that the “excipient is mixed with propylene glycol alginate (PGA) and then sterilized (see [0036], lines 17-21, ‘735). Since the “excipient” is “hyaluronic acid” and mixed with PGA (see above), and since PGA is sterilized by e-beam ([0018] and [0029], ‘735) which is used as a disinfection process ([0033], ‘735), it is obvious to sterilize  excipient “hyaluronic acid” (which has been mixed with PGA) using e-beam (claim 17).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the “propylene glycol alginate” (PGA) because ‘685 and ‘735 disclose the common subject matter as to  extracting/isolating EMS to prepare the pharmaceutical of dental composition comprising EMS (see above discussion), and because the prior art (‘735) has taught PGA (claims 1, 12)  is a viscosity-increasing agent which are able to take up exudate from a wound [advantage] (see [0086], lines 1-3 and 11,‘735; and ref. claim 7 of ‘685; and [0141], lines 2-3; and [0055], ‘685). Formulating “PGA” (acting as the viscosity modifier in claim 15 for controlling viscosity) with the EMD protein to form the dental formulation has impact on clinical applicability of said formulation wherein said applicability requires the viscosity 3.0-4.0 Pa[Symbol font/0xD7]s (see [0160], lines 1-6, ‘735). Alternatively, the “hyaluronic acid” can also be used because ‘685 has disclosed the pharmaceutical/dental formulation necessarily comprises pharmaceutically acceptable “excipients” that include “hyaluronic acid” (claims 16, 17). Therefore, the combination of references’ teachings renders claims prima facie obvious in the absence of unexpected results.. 

	The applicants’ response to the above 103 rejection
	At pages 6-8, the response filed 6/14/2021 asserts that the claimed process substantially improve the shelf life of the resulting composition produced by the process (p.7, last para to p.8, line 2, the response), and asserts that ‘685 does not teaches the instant claims because [0246] of ‘685 states that extraction of EMD protein using 0.1 M acetic acid with distilled water  which would raise the pH of the resulting solution above 2.87 but not just “2.87” (p.8, 2nd para to last para, line 11, the response).
       In addition, the response asserts that [0171]-[0172] of ‘685 states that the pharmaceutically acceptable carrier include week acid with pH 5.5-6.0, and thus, the mature of 0.1 acetic acid and dd 

	[Symbol font/0xB7] The applicant’s arguments are found not persuasive, because [0246] of ‘685 the extraction is done with 0.1M acetic acid and ddwater, i.e., it is interpreted as that “0.1M acetic acid” is in ddwater, and because ‘685 method  is directed to preparing EMD by extraction a diluted acid ([0128], lines 3-5, ‘685). Thus, the ‘685 as a whole teaches or suggests pH of the extraction buffer is about pH 2.87 that is pKa of acetic acid. 
	Regarding the paragraphs [0171]-[0172] of ‘685 discussed by applicants, [0171] discloses  solvents (for use in a composition of ‘685 disclosure) such as water, alcohols, or other hydrophilic or etheric solvents such as weak acids with a pH of about 5.5-6.0 facilitating the subsequent application of filling materials in the tooth, as well as mixtures thereof which has nothing to do for the extraction of EMD protein; and [0172] of ‘685 teaches the “buffering agents” including acetic acid (pH 2.87) and  hydrogen phosphoric acid (pKa 2.16, see above rejection) wherein the buffering agent or buffer solution is used for the extraction for preparing EMD ([0128], lines 3-5, ‘685). Even considering that use of 0.1 M acetic acid and  distilled water together may raise the pH of resulting solution above 2.87, the combined references’ teachings still render the claims obvious. This is because acidic extraction of EMD protein has been known (‘685); in addition to using 0.1M Acetic acid, hydrogen phosphoric acid (pKa 2.1) can be alternatively used for EMD extraction (‘685); and furthermore, it also have known in the relative art (‘783) that 5% acetic acid (pH 2.4) can be used for extracting EMD protein.  Thus, the  argument this regard does not support the applicants’ position. 

	Further, at 2nd paragraph in page 9, the response is attempting to support the applicants’ position through discussion of  “EP-B-337967 and EP-B-0 263085 related to US5098891 (‘891) which mentioned in ‘685 ([0006], ‘685), and asserts that ‘891 disclose using 0.5 M of acetic acid, pH4.1 for preparing enamel matrix slurry during extraction. The response argues that the “0.5M” is more concentrate than “0.1 M” (‘685) of acetic acid solution; and thus, the response infers that using 0.1 M of acetic acid for EMD extraction would be outside the range as claimed (pH of 2.0-2.5 in instant claim 1). 
The response asserts that the examiner’s analysis that the extraction of EMD described at [0246] of ‘685 using 0.1 M of acetic acid (at a pH which is calculated to be 2.87) satisfies the claimed steps(a)-(c) of claim 1. However, ‘891 patent does not teaches using pH 2.87 (‘684) nor the pharmaceutical carrier that uses solution having pH 5.5-6 does (p.9, last para to p.10, 1st para, the response). Further, the response asserts that the claimed step of adjusting the pH of the solution containing dissolved EMD protein to a pH 2-2.5 followed by heating step, i.e., performing the steps in the order as claimed provides unexpectedly superior stability (unexpected results) to the final nd para, the response). Thus, the response requests withdrawal of the rejection.

[Symbol font/0xB7] The applicant’s arguments are found not persuasive because of the following reasons. 
The prior art ‘685 has taught the steps of the claimed method (claim 1) including the heating step.   Although  ‘685 does not expressly disclose the adjusting pH of the extraction solution to a pH 2.0-2.5 (claim 1), ‘685 however has not only taught extraction/purification of EMD with aqueous diluted acid including 0.1 M acetic acid (having pH 2.87),  and it has been known in the closely related art (‘783) has taught that EMD protein (e.g., amelogenin) is soluble in a low pH  and thermostable and/or resistant to acidic conditions ([0005], [0020], [0033], ‘783), and ‘783 has taught the use of acetic acid of high concentration such as 5% can be used ([0055], ‘783) wherein “0.5%” of acetic acid  which has been known to have pH 2.4 (see below) which is within the claimed range “pH 2.0-2.5 (step(c), claim 1). Moreover, ‘783 has suggested that the pH of the solution is equal to “2”, i.e., pH 2 (see [0056], lines 3-4, ‘783) which reads on the instant  “pH 2.0-2.5” too.


    PNG
    media_image2.png
    292
    512
    media_image2.png
    Greyscale

It is noted that, similar to ‘685 , the reference ‘783 also teaches that the buffering  agent encompasses (1) “acetic acid” which has “pK 2.87 at 0.1M”, see above); and “pH 2.5 at 0.5 M” which is evidenced by ([0067], US20210163592) and (2) “hydrogen phosphoric acid” (which pKa has been known to be 2.1); and thus, ‘685 and ‘783 are in the same field of endeavor.  
Regarding the patent US5098891 (‘891) discussed by applicants, it is noted that the primary reference ‘685  invention is not based on ‘891. The applicant’s argument is not persuasive, because, even though  the solution “0.5 M of acetic acid, pH 4.1” disclosed by ‘891 refers to the solution into which 38 g of enamel matrix were slurried has pH value of “4.1”, the teaching (‘783) of  the use 5% acetic acid having pH 2.4 (see above) for extracting EMD protein still renders the instant pH range 2.0-2.5 (claim 1) obvious. Moreover, there is evidence that the aqueous 0.5 M acetic acid solution 

Regarding the “unexpected results”, ‘685 has disclosed improved dental composition produced by the method of extraction/purification of EMD protein which  the product resulted from the method  ‘685 has improved  property of by depleting proteinase inhibitors which reduce calcification of soft tissues and cell membrane repair ([0049], [0052] and [0074]-[0075], ‘685).   
‘685 has taught the steps of the claimed method, i.e., 685  has taught  isolation of  EMD proteins from mammalian developing teeth and then subjecting the isolated proteins to an extracting step ([0129], ‘685) and has disclosed the extraction step using 0.1 M acetic acid (pH 2.78) or using
hydrogen phosphoric acid having pKa 2.16. Although ‘685 does not particularly disclose the concentration of phosphoric acid for EMD protein extraction, it is well within purview of one skilled in the art to choose pH closely near pKa in order to achieve optimal buffer capacity thereof in light of the fact that EMD protein is acid soluble and resistant to acidic conditions. Accordingly, closely related art ‘783 has suggested to use 5% acetic acid (pH 2.4) for EMD protein extraction. Thus, the obviousness of the claimed steps including step of adjusted pH range 2.0-2.5 (step c, claim 1) has been established by the combination of ‘685 and ‘783.   

Applicants argue that performing the claimed steps (claim 1) in the order as claimed is necessary (critical) to achieve the unexpected results (see below further discussion in this regard). However, in the absence of comparative data (such as reversal of step(b) and step(c) in the claimed method) showing that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage compared to the process with different  order of steps for extracting EMD protein thereby producing dental, pharmaceutical or/and cosmetic formulation thereof, the asserted “unexpected results” are not persuasive for overcoming the obviousness rejection of record.  
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” and that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (see MPEP 2144.05 (I)). Also, MPEP that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). 
In this case, the prior art (‘685) acid extraction with the solution of 0.1 M acetic acid of pH 2.87 (see above)  is close to the claimed pH range “pH 2.0-2.5” (claim 1); in addition, ‘685 has taught that the EMD protein produced from the “acid extraction” has been shown to be successfully employed to restore functional periodontal; ligament, cementum and alveolar bone in patients with severe tooth attachment loss (see [0004], ‘685). From the ‘685 teachings, one skilled in the art would have readily known how to manipulate/adjust pH of the solution for said 685 further in view of  the ‘735 which disclosure that the use of the solution (for extracting EMD protein) having pH 2  or the use “0.5%” acetic acid which has pH 2.4 which is within the claimed range 2.0 to 2.5 (claim 1) by routine experimentation according the MPEP statement.    Since the prior art process is prima facie obvious over the claimed process (claim 1), the property “superior stability (unexpected results) to the final product” would be inherent, the property of final product resulted from said “process” is construed inherent.
MPEP 2112(ii) states that inherent feature need not be recognized at the time of the invention, and that [t]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention. Per MPEP, in this case, the property “stability to the final product” is inherent in the final product produced by the prior art process discussed above. 
            Further, MPEP states that “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention’ (MPEP 716.01(d)).  MPEP 2145 states “[A] showing of unexpected results must be based on evidence, not argument or speculation”, and MPEP 2145(II) states that “[A]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage”. 
In this case, applicants fail to provide evidence showing that the unexpected “superior stability” to the final product asserted by applicants is greater than that that of the final product resulted from the prior art (‘685, ‘783) which is prima factious obvious over the claimed process for producing dental formation comprising the extracted EMD protein. Per MPEP, the property of the final product (unexpected results) asserted by applicants are NOT considered greater than those which would have been expected from the prior art to an unobvious extent; and thus, the 103 rejections will NOT be overcome by so called unexpected results argued by applicants. Therefore, the 103 rejections are proper and maintained. 

In addition, at pages 10-11, the response filed 9/16/2020 argues against the obviousness rejection of claim 9 and the obviousness rejection of claims 11-13 and 15-17, and asserts that the method comprising adjusting the pH between 2 and 2.5 in claim 1 from which the claim 9  and the 3rd para,  the response). Thus, the response request withdrawal of the rejection.

The applicants’ argument is found not persuasive because the prima facie case of obviousness of the claimed method of claim 1 comprising the step adjusting the pH between 2 and 2.5 has been established by the cited references ‘685, ‘783 and ‘735 as evidenced by ‘883, which  will not reiterated herein. Since applicants do not particularly point out why the cited references in 

                                                  Conclusion
	  No claims are allowed.
	  	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Samuel  W. Liu/					
Examiner, Art Unit 1656   
September 7, 2021
 
/SCARLETT Y GOON/QAS, Art Unit 1600